Citation Nr: 0609651	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  99-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, to include chronic anxiety or depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had military service from August 1982 to April 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal of 
rating determinations by the Newark, New Jersey Regional 
Office (RO).

In February 1999, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record.  In September 2003, the case was remanded for further 
development. 

The issue of entitlement to service connection for a 
psychiatric disorder, to include chronic anxiety or 
depressive disorder, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for resolution 
of the claim decided herein has been obtained by the RO. 

2.  The veteran's symptoms more closely approximate mild 
disease with recurring symptoms once or twice yearly, than 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.


CONCLUSION OF LAW

The schedular criteria for a rating of 20 percent, for the 
service-connected duodenal ulcer, have not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. Part 4 to 
include §§ 4.1, 4.2, 4.7,4.114, Diagnostic Codes 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim for an increased rating for duodenal ulcer.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, the Board's 
Remand dated in September 2003, and RO correspondence, in 
particular VCAA letter dated in October 2003, the appellant 
has been informed of the evidence and information necessary 
to substantiate this claim, the information required from him 
in order for VA to obtain evidence and information in support 
of the claim, and the assistance that VA would provide in 
obtaining evidence. In the October 2003 notification letter, 
the RO requested that the appellant provide evidence or 
information he might have pertinent to his appeal. Since the 
appellant was informed of the evidence that would be 
pertinent to this claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the appellant 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the veteran's claim as to this issue. All identified post-
service treatment records have been associated with the 
claims file, and the veteran has been afforded appropriate VA 
examinations to assess his ulcer disability. The Board 
remanded the claim in September 2003. The veteran and his 
representative have also provided additional evidence and 
argument in support of the claim. Thus, the Board concludes 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to this claim. 

In sum, the appellant has had ample notice of what is 
required to substantiate this claim. The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claim for increased rating 
for ulcer condition decided herein. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).



II. Factual Background

Service connection has been in effect for duodenal ulcer 
effective from May 1990, noncompensably rated under 
diagnostic code 7305. The veteran filed a claim for increase 
in January 1998. A March 1998 rating decision increased the 
rating to 10 percent.

On February 1998 VA examination, the veteran reported history 
of heartburn and melena once in a while, and diarrhea 1-2 
times a month, with regular bowel movements. He had a little 
melena six weeks prior. He was diagnosed with ulcer disease 
while in military service for which he takes over the counter 
Mylanta once in a while. Loss of weight was to 10 pounds, 
appetite was good, with no special aggravating factor, 
including food, for heartburn. He denied alcohol or drug 
abuse. Physical examination revealed he weighed about 160 
pounds, was well built and nourished. Epigastric tenderness 
was present on abdominal examination, with no organomegaly. 
Bowel sounds were good, and hemoccult negative. CBC, 
urinalysis, and upper gastrointestinal (UGI) series were all 
within normal limits. Diagnosis was history of duodenal 
ulcer.

VA outpatient treatment notes dated from 1998 to 1999 show 
treatment for recurrent rectal bleeding. When seen in June 
1998, there was no abdominal pain, nausea, or vomiting. 
Appetite was normal and stool was heme negative. October 1998 
colonoscopy revealed external hemorrhoids with skin tags. The 
examination was incomplete due to solid stool in the rectal 
vault.

In a February 1999 hearing before a hearing officer at the 
RO, the veteran testified to having blood in his stool a 
couple times a month, lasting two to three days. He estimated 
occurrences of 10 to 15 times a year, and that he took 
Mylanta two to three times a week a couple of weeks out of 
the month, when he had a queasy feeling and his stomach 
rumbled, and he avoided greasy foods.

On October 1999 VA examination with C-file review, the 
examiner noted the reported history as noted above. It was 
noted that a February 1998 double contrast UGI series showed 
no gross abnormality, and an October 1998 flexible 
sigmoidoscopy done on complaints of bright red rectal 
bleeding was incomplete, but external hemorrhoids had been 
noted. A November 1998 barium enema with double contrast was 
read as within normal limits. The examiner indicated that the 
veteran's main problem at the time he was referred for 
sigmoidoscopy in October 1998 was bright red rectal bleeding 
and not melena. Although external hemorrhoids were seen which 
could most likely be the source of the red rectal bleeding, 
other possible sources could not be ruled out. An 
esophagogastroduodenoscopy (EGD) was noted to be a better 
diagnostic tool for a patient with melena.

The veteran underwent VA examination in May 2000. He reported 
continuing epigastric discomfort, excessive gas, no 
hematemesis or melena. However, he related that he has had 
some rectal bleeding the previous year, and had work-up on 
colonoscopy and barium enema. Colonoscopy showed external 
hemorrhoids which were felt as possibly most likely the cause 
of his rectal bleeding. He was taking over-the-counter 
antacids. He was not on any medication for his ulcer disease, 
and denied alcohol abuse.

On physical examination the veteran was 171 pounds and well 
nourished. Abdominal examination was soft, with minimal 
tenderness noted in the epigastric area, and bowel sounds 
were present. There was no organomegaly, and hemoccult was 
negative. CBC test was essentially normal. The examiner noted 
that a 1999 colonoscopy showed external hemorrhoids, with no 
other abnormality noted. 
Upper GI in 1998 was also noted as normal.

It is noted that an upper GI was again ordered, which showed 
small portion of the antrum not well visualized, with no 
gross abnormality. Diagnosis was status post duodenal ulcer 
with residual discomfort.

VA outpatient treatment notes from May 1999 to March 2001 
show reports of weight increases in March 2000 to 169 pounds, 
and September 2000 to 173 pounds. March 2001 notes show 
reports of rectal bleeding thought to be hemorrhoids, without 
constipation, nausea, vomiting, or diarrhea, and no appetite 
changes or weight loss. Weight was noted as 174.9 pounds. 
Rectal examination showed skin tag, with brown stool, and 
guaiac negative.

On July 2003 VA stomach examination, with review of the C-
file and charts by the examiner, the veteran gave a history 
of bloody stools on and off. His weight was about 174 pounds. 
Complaints were of heartburn, excessive gas, but no melena, 
hematemesis, nausea, or vomiting. He took over-the-counter 
antacids. He had no history of diarrhea or constipation, he 
had hemorrhoids, but no weight loss.

On examination, the abdomen was soft and tender, with no 
organomegaly, and bowel sounds were present. January 2003 CBC 
was normal. The examiner noted that the veteran had UGI 
series done in May 2000, and double contrast UGI series done 
which showed a small hiatal hernia with no reflux, prominent 
mucosal folds seen in the antrum and the duodenum which may 
be secondary to enteritis and duodenitis, normal small 
bowels, and no evidence of peptic ulcer disease. Diagnosis 
was duodenal ulcer in service; presently small hiatal hernia 
with some duodenitis and enteritis, with residuals as 
mentioned in the history and physical.

In various statements, the veteran and his representative 
assert that a higher evaluation is warranted for the duodenal 
ulcer disability.

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1. Separate diagnostic codes identify the various 
disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although 38 C.F.R. § 4.2 requires that the 
whole recorded history be reviewed to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board considers all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board must determine whether the weight of the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim, the claim must 
be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the present case, the veteran's service-connected 
disability is currently rated 10 percent disabling under 
38 C.F.R. § 4.114, which provides the schedule of ratings for 
the digestive system. Under Diagnostic Code (DC) 7305, a 10 
percent rating is warranted for mild disability with 
recurring episodes once or twice yearly. A 20 percent rating 
is warranted for moderate symptoms; recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations. A 40 
percent rating is warranted for moderately severe symptoms; 
less than severe but with impairment of health manifested by 
anemia and weight less; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year. A 60 percent rating is warranted for severe 
symptoms; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

Ratings under Diagnostic Codes ("DC"s) 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  Instead, a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Since the time the veteran filed his claim for an increased 
evaluation for ulcer disease, some regulations used to rate 
the digestive system were revised and became effective as of 
July 2, 2001.  66 Fed. Reg. 29488-29489 (May 31, 2001).  The 
changes, however, do not involve the diagnostic codes used 
for rating the veteran's ulcer. 

The Board notes that the amendments to the regulations used 
to rate the digestive system, noted above, also included 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss. However, as clinically significant weight 
loss has essentially not been shown to be a manifestation of 
the veteran's ulcer disease, the Board will forego a 
discussion of the former and revised criteria in this regard.

In the present case, the overall medical evidence shows a 
history of duodenal ulcer. There are no findings of active 
duodenal ulcer during the period under appeal. There are 
subjective complaints of occasional melena, red blood in 
stool attributed to hemorrhoids, epigastric pain, and the 
veteran testified to recurrent heartburn with chronic use of 
over-the-counter antacids two weeks out of the month, but no 
history of black tarry stools. July 2003 testing showed 
duodenitis and enteritis. A hiatal hernia is not service-
connected and not for consideration in this rating.

The current 10 percent rating is appropriate for a mild 
disability, with recurring symptoms once or twice yearly. The 
record in this case does not indicate that the veteran's 
symptoms are more frequent. The Board finds that the 
disability picture due to the service-connected duodenal 
ulcer does not more nearly approximate the criteria for a 20 
percent rating under Diagnostic Code 7305, which requires 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations. The 
veteran testified to using antacids two weeks out of the 
month for stomach symptoms. Upper GI examination in 1998 was 
normal, and 1999 colonoscopy showed no abnormalities other 
than hemorrhoids. Subjective complaints of melena and pain 
have also been considered in rendering this decision, but do 
not provide for a higher 20 percent rating.

Further, none of the medical evidence shows that the veteran 
has experienced pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, or impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year for a 40 percent rating. CBC (complete blood count) 
laboratory values were noted as normal (i.e., no anemia), and 
July 2003 findings were predominantly of a non-service-
connected hiatal hernia. Additionally, apart from one 
notation of recorded weight loss in October 1999 VA 
examination, the Board notes no patterns of weight loss, 
indeed the reverse is evident (e.g. weight increased from 171 
pounds in May 2000 to 174 pounds in July 2003), during the 
appeal period. The Board has considered rating under other 
codes, even if not raised by the appellant, but finds no 
higher rating available under any other codes.

In light of the above analysis, the Board concludes that 
there is no showing that the overall disability picture due 
to the ulcer disease more nearly approximates the criteria 
for a 20 percent rating. 38 C.F.R. §§ 4.7, 4.114. In reaching 
this decision the Board has considered whether the veteran's 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996). However, no evidence 
has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization due to the service-connected ulcer 
disability, so as to render impractical the application of 
the regular schedular standards. Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.


ORDER

An evaluation higher than 10 percent for duodenal ulcer is 
denied.


REMAND

The service medical records reflect diagnosis in 1986 of an 
acute situation reaction with hyperventilation and syncope, 
and in 1987 of adjustment disorder with anxious mood. A 
February 1998 VA examination, diagnosed Axis I, depressive 
disorder. However, in July 2003, a VA examiner found no 
psychiatric disability, and stated that the veteran has not 
received any psychiatric treatment in the past, which is 
inconsistent with the service records. Further, in various 
statements the veteran and his representative assert 
continuing depression after service, and contend that anxiety 
disorder and affective problems treated in service were not 
adequately considered. He should specify any post-service 
psychiatric treatment that he has had.

In view of the conflicting diagnoses, the Board is of the 
opinion that the veteran should be afforded a VA examination 
by a board of two psychiatrists to determine if he meets the 
criteria for diagnosis of a psychiatric disability, and to 
provide an opinion as to the etiology of any psychiatric 
diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain any more recent VA 
or private records pertaining to treatment 
or evaluation of the veteran for any 
psychiatric problems, for the period since 
March 2001.  The veteran should be 
contacted to provide information 
concerning times, dates, and locations of 
any psychiatric treatment that is 
rendered.  If he does not respond or 
indicates there are no records, that 
should be documented in the claims file.

2.  When all indicated record development 
has been undertaken, the veteran should be 
afforded an examination by a board of two 
psychiatrists.  The claims folder , 
including the service medical records, must 
be made available to and be reviewed by the 
examiners.  A diagnosis of a psychiatric 
disability, to include anxiety disorder or 
depression, should be made or ruled out.  
If the veteran is found to have a 
psychiatric disorder(s), the psychiatrists 
should explain how the veteran meets the 
requirements for such disorder, and provide 
an opinion with respect to the disorder as 
to whether it is likely, less likely than 
not, or at least as likely as not, that a 
psychiatric disorder is etiologically 
related to the veteran's military service 
and any findings recorded therein.  If 
there is no relationship between the 
service and any psychiatric disorder that 
too should be specifically set out.  The 
rationale for all opinions expressed should 
also be provided.  

3.  The RO should ensure that all 
development has been conducted and 
completed in full.  Then, the RO should 
readjudicate the claim based upon review of 
all pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following completion 
of the usual appellate procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


